Mr. President, I am happy to join those who preceded me in paying tribute to you on your election to the presidency of this, the twenty-ninth session of the General Assembly, We recall with satisfaction the initiative taken by the President of Algeria which led to the convening of the sixth special session of the General Assembly to deal with a matter of immediate concern to all nations. At this time when our preoccupation must be the need to forge a new international economic order, we can think of no better tribute to you and your Country than that the honor of presiding over the deliberations of this session should be bestowed upon so illustrious a representative.
141.	I wish also to place on record our deep appreciation of your predecessor, Mr. Leopoldo Benites, whose wise and efficient guidance of our deliberations during the twenty-eighth regular session and the sixth special session of the General Assembly not only earned him the respect of the international community but also brought credit to his country and all of Latin America.
142.	I should also like, on behalf of my delegation, to pay due tribute to the Secretary-General, Mr. Kurt Waldheim, for the untiring efforts he continues to devote to the service of the United Nations.
143.	Today we greet three new Members of this Organization. My delegation has great pleasure in being able on this occasion to extend a cordial welcome, to our sister Caribbean State of Grenada, which has long-established links with the English-speaking States of the Caribbean, links which are the result of a common historical experience. We are indeed happy to share with Grenada the stirring challenges that face this body.
144.	As one of the first States to recognize the sovereignty of the people of Bangladesh, we take particular satisfaction, too, in welcoming a delegation from the People's Republic of Bangladesh and would reiterate to them our sympathy concerning the recent natural disasters which so cruelly struck this new nation. Our condolences also go to the Government and people of Honduras on the suffering which that sister Latin American State now experiences after the grave tragedy which befell it on the eve of this Assembly session.
145.	These calamities must serve as forcible reminders of the obvious responsibility this Organization must seek to discharge in providing assistance in cases of natural disaster.
146.	We must welcome, too, the fact that the Portuguese people have found a new leadership persuaded to end the vicious wars which that country has waged in Africa for over a decade. The presence of a delegation from Guinea-Bissau in this Assembly is a welcome indication that the Portuguese Government accepts the inalienable right of a people to govern itself. We look forward to being able by the next session to welcome delegations from the other Territories which, until recently, formed part of the Portuguese empire.
147.	The universality of membership of this Organization will provide the possibility of greater contentment and, it may be hoped, easier dispersal of the suspicions and frustrations of its Member States. But the admission of any new Member State reminds us that Belize, a member of our Caribbean community, has yet to achieve its independence, not because the metropolitan Power has refused to surrender its control, but because it fears possible assaults upon its territorial integrity. We believe it to be the responsibility not only of States like mine that share a common destiny with Belize but also of this forum to be continually seized of the problem and to work towards a solution that will help to ensure the ultimate goal of independence for that Territory.
148.	We regret to note, too, that in southern Africa the indigenous peoples are yet struggling to attain the human status which the Members of this Organization are committed to guarantee to all peoples of this world. It would be difficult to justify in any human terms the oppression meted out to the African populations of Namibia and Rhodesia and the abominable repudiation of human values practiced under the system of apartheid in South Africa.
149.	My Government has time and again emphasized its abhorrence of the malevolent system of apartheid and will continue to condemn the South African Government for its criminal imposition of this system on the peoples of southern Africa, for its refusal to hand over Namibia to its legitimate rulers and for its support of Rhodesia's illegal Government -all in defiance of the United Nations and its Charter.
150.	But while we display eagerness for every people to enjoy its inalienable right to political freedom and would share in their joy of newly gained independence, we must reflect whether the attainment of sovereignty is not threatened by the political and economic instability of today's world. Barbados is pleased to note the continuation of the very positive steps which some countries have taken during the past year further to resolve their differences. The widening and deepening of detente between the superPowers will no doubt save humanity from the ravages of another major war, and the poorer and weaker countries must applaud all efforts to strengthen peace and security in the world.
151.	But it is with regret that we observe that no lasting settlement has yet been found for the conflict in the Middle East. There are few international problems which so clearly bring home to the small countries of the world how negligent the so-called great Powers have been. It was these Powers that sponsored the creation of the State of Israel. But their pursuit of shifting and contradictory policies and their use of the area as a stamping-ground have been largely to blame for the sorry and wasteful belligerence that has prevailed in the region since 1948 and the tragedy that has overtaken millions of Arab refugees.
152.	We would applaud the tireless and concerted efforts which brought about disengagement in the region after last October's conflagration, but we feel it the moral responsibility of the same Powers to bring all parties to the long-standing conflict to the conference table, to have the problems of frontiers worked out and to have the problem of the wandering and buffeted Palestinians resolved -in short, not only to effect disengagement, but also to create a lasting and effective basis for peace in that part of the world. It would then be possible to ensure that the human and material resources now devoted to the waging of war in that l ea could be better deployed to the general fulfillment of all the legitimate goals of humanity within the Middle East.
153.	My country also deplores the damage done to the political independence and territorial integrity of Cyprus during the past few months. Here is ,a case of a small, defenseless country ripped apart at the will of more powerful countries and made the battle-ground upon which the latter choose to settle their differences. This most recent experience is indeed a sad commentary on the achievements of this body since the Second. World War, for it again reminds us that our system of international peace-keeping is at best selective, at worst ineffective.
154.	Another area of major concern must of necessity be the economic injustice suffered by the majority of States and peoples. At no time in the history of this Organization has the world economic outlook been as gloomy as it is today. Throughout the countries of the developing world there is a common denominator: life is poor in quality, poor in prospect. And yet it is not by divine inevitability that the rich grow richer and the poor grow poorer.
155.	As we approach the mid-point of the Second United Nations Development Decade, we might understandably extrapolate from our accumulated experience in international co-operation for development and ask whether that experience justifies faith in a future of fruitful action in this sphere. Unless we would proceed blindly in today's world of crises, inflation, disequilibrium and deepening poverty, we cannot escape the responsibility of examination and analysis of the factors underlying the frustration of our agreed goals and objectives.
156.	Thirty years ago the Charter of the United Nations committed the international community to the creation of conditions of stability and well-being and to ensuring a minimum standard of living consistent with human dignity through economic and social progress. The launching of the First and Second Development Decades marked attempts to give substance to this pledge and to adopt policies of international co-operation to achieve the agreed purpose. It was true then, and remains tine today, that the scale of such co-operation should match the magnitude of the problem.
157.	That the record of achievement of the stated goals has been less than satisfactory is a common-place. That there is a probability of abandonment of the goals is now a common fear. So let us not forget that the crisis in energy* is but the latest in a series of crises or setbacks that have characterized the international economy in recent times.
158.	We all know that the widening gap between rich and poor countries predated the energy crisis. We all know that the phenomenon of international inflation -the export of inflation from the rich to the poor countries -predated the energy crisis. We all know that the specter of global food shortages predated the energy crisis. We all know, too, that foiling levels of development assistance predated the energy crisis. All this is known.
159.	But the phenomenon of vastly increased prices for the world's main source of energy has aggravated these trends. For oil-importing developing countries the prospects are bleak indeed. The most affected among the developing countries can hardly afford to buy food any longer. For the rest, the disequilibrium of crippling external payments prevents the expansion in productive capacity that is a prerequisite to growth and improved living standards. In this period of international economic crisis the future prospects of the majority of the world's peoples will depend on how poor countries like Barbados, with fragile economies, are able to manage the immediate problem. The case for immediate emergency relief to the most affected countries of the world is beyond dispute. The problem is survival today, or we may not reach the challenges of tomorrow.
160.	The international community has in fact ad-dressed itself to that problem. The elements for the mechanism of relief were agreed in the Special Pro-gramme contained in the Program of Action adopted at the sixth special session of the Assembly. The dimensions of the problem and the magnitude of assistance needed have been outlined by the Secretary- General. But once again performance unhappily falls below requirements and expectations. And, if we must be frank, it falls below the collective ability of those able to assist. The world is treated to the spectacle of posturing by all but a few of the donor countries, while those in need remain uncertain of the fulfillment of the aims of the Special Program and of the magnitude of the assistance they will receive, and are doubtful whether such assistance as is eventually rendered will reach them in time.
161.	But let us not forget that development -not mere survival- remains the essential path to peace and justice. And let us not be fooled into believing that the improvement in the living standards of the vast majority of the world's peoples will necessarily be achieved by stop-gap measures, any more than it will be achieved by an exclusive concern with the survival of those on the brink of total disaster. Countries like mine, which previously received little by way of development assistance, can no longer view with equanimity either the absence of such assistance or its painfully slow rate of disbursement.
162.	It has long been recognized that an essential ingredient of international co-operation for the achievement of a more equitable world order is the transfer of resources from the developed to the developing nations. In today's realities, oil-exporting countries can play a crucial role in making such transfers possible. Looked at in the longer term, what is doubtless needed is a restructuring of the productive capacity of the world as distinct from the mere redistribution of its incomes. That, as we see it, is the essence of the new economic order called for by the sixth special session. The elements of the new order are already perceived. The courage for its implementation is yet to be demonstrated.
163.	The demand for a new order of international economic justice has been nowhere louder than at the United Nations Conference recently convened in Caracas to work out a new regime for the control of the resources of the sea, My country put forward the view that the formulation of the principles of any regime governing the use of the sea may well depend on the willingness of the developed maritime countries to accept the fact that the rules of the traditional freedoms of the sea as at present interpreted by them have to give way to a new and revised order based on political and economic justice. Developing countries must exercise sovereignty and control over the marine resources within their national jurisdictions, while at the same time accepting responsibility for ensuring that the traditional interests of the community of nations in the areas of their sea are respected and protected. It is to be hoped that whenever the new regime that will govern the use of the sea is finally elaborated there will be an effective expression of political and economic justice on the sea -justice which, regrettably, we cannot say now exists on land.
164. The Government and people of Barbados believe that we are here to bend our several efforts to the improvement of the human condition. If by our words and our deeds we fail to justify that belief, I must then ask, why are we here?
